Citation Nr: 1325568	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  10-48 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment for the cost of private medical expenses incurred on January 22, 2010, to include whether VA authorized the Veteran's admission for non-VA emergency treatment.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1987 to September 1990.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2010 decision issued by the VA Medical Center (VAMC) in Albany, New York, which denied entitlement to payment for the cost of private medical expenses incurred on January 22, 2010.  The case was certified to the Board from the VAMC in Canandaigua, New York.  

The Veteran testified at a Board hearing before the undersigned in December 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.


REMAND

The Veteran seeks payment for costs related to medical treatment at a non-VA hospital on January 22, 2010 for lacerations sustained to his hand in a chainsaw accident.  

The VAMC characterized the Veteran's claim as one for payment of the cost of unauthorized medical expenses, and denied the claim under the provisions of 38 U.S.C.A. § 1728 and § 1725 based on findings that the Veteran had no service-connected disabilities at the time of his January 22, 2010 accident, and that the Veteran had not received treatment from VA within 24 months prior to the accident.  

The Veteran points out that his current claim is the first he has ever filed with VA for benefits, and requests compassionate consideration of his claim based on his years of honorable service, financial problems, unemployment, as well as the fact that he rarely gets sick and has few health problems requiring VA medical attention.  

The Veteran asserts that on the day of his chainsaw accident, he and his girlfriend asked his ambulance driver to take him to the VAMC for his emergency treatment, but the ambulance took him instead to the private hospital located just a few blocks away from the VAMC.  He explains that because he was bleeding profusely, he was in no state to argue.  

Although the Veteran fully acknowledges that he had no service-connected disabilities at the time of his accident and that he sought no treatment from VA within 24 months prior to the accident, the Veteran appears to be challenging the VAMC's underlying assumption that his January 22, 2010 non-VA treatment was unauthorized.  Notably, in July 2010, the Veteran reported that he spoke to his hand surgeon the day of the accident about VA payment for his private treatment, and the surgeon informed him that he also performed surgeries at the VA hospital (located just blocks away), and that the Veteran should not be concerned about his bills.  See the Veteran's July 2010 Notice of Disagreement.  The Veteran also testified that he received follow-up care at the VAMC in Albany within 7 to 10 days for removal of his stitches, but added that he went to the VAMC two or three times before the stitches were taken out, and was told to call the center back when he received his bills.  See the December 2011 hearing transcript, at 5-7.  

The Veteran's statements reasonably raise the threshold question of whether VA in fact authorized his treatment at a non-VA facility at VA's expense.  Under 38 C.F.R. § 17.54 (2012), to be admitted to a non-VA facility at VA expense, admission must be authorized by VA in advance.  Pertinently, in the case of an emergency that exists at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the veteran or by others on his or her behalf is dispatched to the VA within 72 hours after the hour of admission.  In adjudicating the Veteran's claim in the first instance, it does not appear that the VAMC at all considered whether the Veteran's payment request was for authorized care, including through an informal contact.  The Board cannot make a decision in this appeal without first examining whether admission was authorized in this case.  Therefore, on remand, this open question should be fully developed and adjudicated. 

The Board adds that no VA treatment records dated at the time of the Veteran's January 22, 2010 accident and in the weeks shortly thereafter are currently of record, nor is there any documentation related to authorization, to include any records of correspondence between the Veteran or his girlfriend and the Albany VAMC, or between the Albany VAMC and the private hospital where the Veteran received his non-VA surgery.  The Board believes that before an informed decision can be made in this case, such records should be obtained.

Further, the Board notes that the Veteran was not provided any notice letter indicating what evidence is required to substantiate his claim for payment, to include any evidence he may have pertaining to communications he had with VA within the 72 hours following his admission to a private hospital on January 22, 2010.  On remand, the Veteran should be sent this letter, and afforded an opportunity to respond.  The Veteran is encouraged to submit, or to request that VA obtain, any additional relevant private treatment records that remain outstanding that he believes would be supportive of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter explaining the evidence required for substantiating his claim for payment.  In particular, the letter should notify the Veteran of the provisions of 38 C.F.R. § 17.54, and suggest that he submit any evidence he may have, or any additional statements he wishes to make pertaining to communications he had with VA within 72 hours following his admission to the hospital on January 22, 2010, regarding his private medical bills.

2.  Obtain copies of reports of all VA treatment 
the Veteran has received at the Albany VAMC following his January 22, 2010, chainsaw accident, particularly including those documenting his post-surgical visits and removal of his stitches.  In addition, any records of correspondence relevant to the Veteran's January 22, 2010 private treatment between the Veteran or his girlfriend and the Albany VAMC, or between the Albany VAMC and the private hospital where the Veteran received his non-VA surgery should also be obtained, if available.  Efforts to obtain these records should be memorialized in the Veteran's claims file.  If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

If during the pendency of this appeal the Veteran identifies additional treatment at a private facility and submits the proper releases and authorizations, two attempts should be made to obtain such relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

3.  Then, after obtaining the above-referenced records 
and undertaking any other development deemed necessary, review the record again with specific consideration as to whether VA in fact authorized the Veteran's admission to a non-VA facility on January 22, 2010 at VA's expense, under the provisions of 38 C.F.R. § 17.54, to include through informal contact.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


